The claimants, Bessie A. Tohnan and Grace T. Davidson file this cailn to recover hack a portion of inheritance taxes paid in the Samuel A. Tolman estate. The said decedent died June 4, 1919, a resident of the city of Chicago, Cook County, Illinois, and on June 24, 1919, the Chicago Trust Company and John A. Davidson were duly appointed executors of the last will and testament of said deceased, by order of the Probate Court in said county of Cook, and as such they duly qualified and made proper distribution of the estate as provided by the will. On December 15, 1921, said executors made final report which was approved, and they were discharged from further duties as such executors. Under the terms and provisions of said will, the Chicago Trust Company, John A. Davidson, Jr., and Raymond M. Ashcraft were appointed trustees of the estate of the said decedent, and are now acting as trustees of the estate of the said Samuel A. Tolman, deceased. The appraiser appointed by ' the Court, reported appraising the estate at one million twenty-nine thousand five hundred eighty-eight and 75/100 ($1,029,588.75) dollars, and the total tax due thereunder was eighteen thousand five hundred eighty-one and 77/100 ($18,581.77) dollars. After the distribution as aforesaid of the legacies from which the inheritance taxes were deducted by the executors, certain debts were proven against the estate and paid, and on proper proceedings in Court, of which the Attorney General had due notice the. fair cash net value of said estate was revised and a new schedule made, greatly reducing the amount as shown by the record in evidence. The order modifying the original order and assessing the tax ag'ainst Bessie A. Toiman at $2,223.16 and Grace T. Davidson at $6,673.98, the amounts actually due upon said interests under said order (less 5% discount) being $2,118.57 and $6,340.28 respectively, it is apparent from the records in evidence that there is a refund due on said payment of $217.01 and $8,897.32 respectively. The Attorney General admits the correctness of the records as aforesaid, and consents to awards in the amounts last expressed respectively. The claimants, however, claim in their petition the right to collect “legal interest from the date the said sums were so wrongfully paid,” as is contended by them. The entire amount was legally collected by virtue of a valid order of assessment as shown by the original order of the Court, from which no appeal was taken. It is evident that claimants’ right of refund in this particular case is based upon Sections 8 and 10 of the Inheritance Tax Laws, the fair intendment of which is that the State shall make proper refund on account of debts proved after assesment and payment; but no provision is made therein for the payment of interest. Interest at the rate of 3% per annum is allowable only when the claim for refund is brought under Section 25 of the statute where a less tax becomes due by reason of the happening or non-happening of contingencies, upon which the interests assessed depend, which is not apparent in this case, and accordingly no interest will lie allowed. The claimants are awarded the following sums respectively, viz,: Bessie A. Tolman, two hundred seventeen and 01/100 ($217.01) dollars, and Grace T. Davidson, eight thousand eight hundred ninety-seven and 32/100 ($8,897.32) dollars, for which sums the Court recommends appropriations and payment.